DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3-5, and 14 are allowable. Claims 6-13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species A-C, as set forth in the Office action mailed on 01 June 2021, is hereby withdrawn and claims 6-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 and 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:

Claim 1
Araki
1. (Currently Amended) A semiconductor device comprising: 

a pulse signal output circuit providing a pulse signal to a transmission electrode of an electrode pair including the transmission electrode and a reception electrode;
Fig. 5, where the transmission electrode is TP; in the embodiment of Fig. 5 there is not a electrode pair, but Araki has another embodiment (Fig. 12) with such a pair.
a current converter converting a first current generated on the reception electrode into a second current;
the current mirror Mp12
a current-controlled oscillator outputting an oscillation signal having a frequency depending on the second current, and
Fig. 5: 13
a counter counting a number of oscillating times of the oscillation signal per a predetermined period,
Fig. 5: 14
wherein the current converter comprises a first constant current source outputting a first constant current, and converts a combined 

wherein the current converter further comprises: 

a first transistor that is diode-connected and has a source-drain path through which the combined current flows; 
Araki has a diode-connected transistor Fig. 11 (Mp30), but this belongs with the embodiment of Fig. 10 which does not have the “combined current” of the claim.
a second transistor that is current mirror connected to the first transistor; and 
Fig. 11: Mp22; paragraphs 87-88, but with the same caveat as earlier
a third transistor that is coupled in series to the second transistor and outputs the second current by switching ON/OFF in response to the pulse signal.
this circuit outputs the same final product – the clock signal – as per Fig. 11, but does not output “the second current” as defined in the claim. Even if this embodiment were to be combined with the others the current is generated by the transmistors Mp11, Mp12, etc., not in the current controlled oscillator circuit.


Therefore although Araki discloses almost every element of the claim individually it does not disclose them together in the claimed way. The total combination of elements in the claim, together, render it allowable over the prior art of record.
Regarding claims 3-14:
They are dependent on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694